Title: Craven Peyton to Thomas Jefferson, 8 October 1819
From: Peyton, Craven
To: Jefferson, Thomas


					
						Dear Sir
						
							Monteagle
							Octr. 8th 1819
						
					
					aftar makeing several remarks the othar day at Your house on the subject of Cruelty towards slaves by there Marstars You then dropped the subject & remarked, You had a few days past inadvertently Named a subject in the presence of Mr Taylar that some way concerned him, it immediately struck me, You had heard of my using Cruelty towards my slaves & gave this, as a friendly hint. for the truth is a Negroe fellow of Mine Now in the woods & has been run of, since June, has said I tried to knock him in the head, true he rebelled & struck at me several times whilst, on my horse, I with a rail I dismounted & knocked him down. aftar a little, he got up & ran. although he is a bad fellow yet I cant help thinking he was bribed to this act by a White Man, in this surmise I hope in God I am mistaken, I assure You & can bring abundant proof to testify that no Man is More particular with his slaves then I am. there appearance prove it more then all the proof, true these that are very bad, I use harsh mean with. but it hurts me, to the very soal to do so, for I do not approve of slavery but we have them & are bound to do the best we Can & as to cruelty towards them, no Man can hold anothar in greater abhorrence then I do a Wanton Cruel Marstar. the rules that I have adopted for the govermint of my Negroes are such as is calculated to reclaim the most vicious without much trouble but more expensive, I hope You will beleave this statement as there is no Consideration on this earth that woud induce me knowingly to vary from the truth, & as to the Opinions of those I do not respect I care nothing for. If You think you can take fifteen barrells Corn for the horse named I will see him & determine. about $1000– is the Sum I shall be compelled to ask for.
					
						with the greatest Esteem
						
							C. Peyton.
						
					
				